                                                      United States District Court
                                                      Central District of California
                                                               ***AMENDED***

 UNITED STATES OF AMERICA vs.                                              Docket No.             2:17-cr-00028-MWF-2

 Defendant        Tolia Tanesha Terrell                                    Social Security No. 8        9    6      0
 akas:   None                                                              (Last 4 digits)

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                  MONTH       DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.          10     10      2019

 COUNSEL                                                                Peter Johnson, CJA
                                                                           (Name of Counsel)

    PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.           NOLO                     NOT
                                                                                                            CONTENDERE                 GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: Conspiracy to Commit Mail Fraud 18 U.S.C. § 1349
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

It is ordered that the defendant shall pay restitution pursuant to 18 U.S.C. § 3663(A).

The defendant is ordered to pay restitution in the total amount of $193,795. Restitution shall be paid to victims Liberty University in
the amount of $171,921 and the Department of Education in the amount of $21,874. During the period of probation, nominal monthly
payments of at least 10% of the defendant's gross monthly income but not less than $250 shall be made. Nominal restitution payments
are ordered as the court finds that the defendant's economic circumstances do not allow for either immediate or future payment of the
amount ordered. Liberty University shall receive 100% of the payments until the amount is satisfied, then restitution will be directed
to the Department of Education.

The defendant shall be held jointly and severally liable with co-defendant, Derek Doucette Vernon, for the amount of restitution
ordered in this judgment. The victims' recovery is limited to the amount of their loss and the defendant's liability for restitution ceases
if and when the victims receive full restitution.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the ability to
pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

The defendant shall comply with General Order No. 18-10.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that she is unable to pay and is not
likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Tolia Tanesha Terrell, is hereby placed on
probation on Count 1 of the Indictment for a term of 3 years under following terms and conditions:

        1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
General Order 18-10, including the conditions of probation and supervised release set forth in Section III of General Order 18-10.

         2.       The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
within 15 days of the commencement of her probationary and at least two periodic drug tests thereafter, not to exceed eight tests per month, as
directed by the Probation Officer.

        3.        The defendant shall participate for a period of 9 months in a home detention program which may include electronic
monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall observe all rules of such program, as directed by the
Probation Officer. The defendant shall maintain a residential telephone line without devices and/or services that may interrupt operation of the
monitoring equipment. No ankle bracelet shall be required.

         4.      The defendant shall participate in mental health treatment, which may include evaluation and counseling, until discharged
from the program by the treatment provider, with the approval of the Probation Officer.

         5.        As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the
aftercare contractors during the period of community supervision. The defendant shall provide payment and proof of payment as directed by the
Probation Officer. If the defendant has no ability to pay, no payment shall be required.

          6.     During the period of community supervision, the defendant shall pay the special assessment and restitution in accordance
with this judgment's orders pertaining to such payment.

         7.        The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or any other
form of identification in any name, other than the defendant's true legal name, nor shall the defendant use, any name other than her true legal
name without the prior written approval of the Probation Officer.

         8.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

         9.        The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial obligation.
In addition, the defendant shall apply all monies received from lottery winnings, inheritance, judgments and any anticipated or unexpected
financial gains to the outstanding Court-ordered financial obligation.

         10.       The defendant shall submit her person, property, house, residence, vehicle, papers, computers [as defined in 18 U.S.C. §
1030(e)(1)], cell phones, other electronic communications or data storage devices or media, office, or other areas under the defendant control, to
a search conducted by a United States Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for
revocation. The defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition. Any search
pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has
violated a condition of his supervision and that the areas to be searched contain evidence of this violation.

The Court authorizes the Probation Officer to disclose the Presentence Report, and/or any previous mental health evaluations or reports, to the
treatment provider. The treatment provider may provide information (excluding the Presentence Report), to State or local social service
agencies (such as the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

The Court orders defendant to report to the Probation and Pretrial Service Office, 312 North Spring Street, Los Angeles, CA 90012, by close of
business October 10, 2019, at which time the bond will be exonerated upon verification by the Probation Office.

The Court grants the government’s request to dismiss the remaining three counts of the Indictment.
In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.



          Amended
          February 20, 2020
          Date                                                               U. S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                             Clerk, U.S. District Court


          Amended
          February 21, 2020                                        By        Rita Sanchez /s/
          Filed Date                                                         Deputy Clerk



The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
     crime;                                                                              in criminal activity and must not knowingly associate with any person
2.   he defendant must report to the probation office in the federal                     convicted of a felony unless granted permission to do so by the probation
     judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
     sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
     otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
3.   The defendant must report to the probation office as instructed by                  rehabilitation;
     the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
4.   The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
     without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
     officer;                                                                            except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation           11.   The defendant must notify the probation officer within 72 hours of being
     officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
6.   The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                     permission of the court;
7.   The defendant must permit the probation officer to contact him or             14.   As directed by the probation officer, the defendant must notify specific
     her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
     of any contraband prohibited by law or the terms of supervision and                 those persons and organizations and must permit the probation officer to
     observed in plain view by the probation officer;                                    confirm the defendant’s compliance with such requirement and to make
8.   The defendant must work at a lawful occupation unless excused by                    such notifications;
     the probation officer for schooling, training, or other acceptable            15.   The defendant must follow the instructions of the probation officer to
     reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
     before any change in employment or within 72 hours of an                            criminal conduct, protect the public from further crimes of the
     unanticipated change;                                                               defendant; and provide the defendant with needed educational or
                                                                                         vocational training, medical care, or other correctional treatment in the
                                                                                         most effective manner.
           The defendant must also comply with the following special conditions (set forth below).


         STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

         Payments will be applied in the following order:

                  1. Special assessments under 18 U.S.C. § 3013;
                  2. Restitution, in this sequence (under 18 U.S.C. § 3664(I), all non-federal victims must be paid before the United
                    States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                  3. Fine;
                  4. Community restitution, under 18 U.S.C. § 3663©; and
                  5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

        The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
any business accounts, must be disclosed to the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                              These conditions are in addition to any other conditions imposed by this judgment.
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
           Date                                                      Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
           Filed Date                                                Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                       Date




                    U. S. Probation Officer/Designated Witness                      Date
